RICHARDS, J.
Julia Koheny brought an action to enjoin Claude Kilbury, the County Treasurer, from collecting an assessment against her property on the claim that she was engaged in the business of trafficking intoxicating liquors thereon. The Lucas common pleas found that she was engaged in that business and adjudge dthat she should pay $391.79. Error was prosecuted and Koheny contends that she is not liable for the assessments because: (1) Only one sale was made by her and one sale does not amount to a trafficking in intoxicating liquors. (2) That 6072 GC. requiring one so engaged to give a bond to entitle one to a rebate, has no application because of the consitutional prohibition amendment. The court of appeals held:
1. It is held in Ohio that a single sale is sufficient to amount to trafficking in intoxicating liquors.
2. If one who was lawfully engaged in the business before prohibition was required to give bond before being entitled to a rebate, the same requirement would, for a stronger reason, be applicable to one who is conducting the business in violation of law. Judgment affirmed.